Citation Nr: 0324837	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-11 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, to include any diagnosed head disability and chronic 
headache disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active military service from April 1955 to 
September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that decision, the RO determined that new 
and material evidence sufficient to reopen a previously 
denied claim of service connection for the residuals of a 
head injury had not been submitted.  Subsequently, the 
veteran perfected an appeal regarding this issue, and the 
case was adjudicated and reopened by the Board in September 
2002.  As well, additionally development was performed by the 
Board pursuant to the authority then granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) in Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), invalidated the 
Board's development authority under 38 C.F.R. § 19.9, and 
thus, the case was again remanded to the RO in May 2003 for 
initial consideration of the evidence/information developed 
by the Board.  At present, the 
case is once again before the Board for appellate 
adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's claimed residuals of a head injury, to 
include any diagnosed head disability and chronic headache 
disorder, are not shown to be causally or etiologically 
related to his active service.



CONCLUSION OF LAW

The claimed residuals of a head injury, to include any 
diagnosed head disability and chronic headache disorder, were 
not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.    

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the May 1999 rating decision, the June 1999 statement of 
the case, the October 1999, May 2002, July 2002 and July 2003 
supplemental statements of the case, and the October 2001 and 
June 2003 RO letters to the veteran.  Specifically, the 
veteran has been informed that service connection may be 
granted for diseases and or injuries which were incurred in 
or aggravated by active service, or which became manifest to 
a compensable degree within a year from service discharge if 
within the list of presumptive diseases.  Additionally, via 
the July 2003 supplemental statement of the case and the June 
2003 RO letter, the veteran was given specific information 
with respect to the VCAA and of the changes in the law 
pursuant to the enactment of the VCAA.  The notification 
requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records are 
contained within the claims file, including the appellant's 
service medical records, various private and VA medical 
records, and a VA examination report dated March 2003.  
Furthermore, the appellant has been given the opportunity to 
present testimony during a hearing on appeal, but he did not 
take advantage of such opportunity.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2002). 

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
malignant tumors of the brain or encephalitis lethargica 
residuals, to a compensable degree within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In this case, the service medical records are negative for 
any treatment of a head injury during the veteran's service.  
However, the service records include May 1955 service medical 
notations indicating the veteran complained of headaches, and 
the veteran's September 1957 discharge examination and report 
of medical history noting he had headaches which were 
frequently caused by excessive strain on his eyes.

The post-service medical evidence includes medical records 
from the Jackson VA Medical Center (VAMC) dated from 1989 to 
2003 showing the treatment the veteran received over time for 
various health problems including diabetes, hypertension, 
respiratory problems and diabetic foot wounds/ulcers.  
Specifically, the Board notes that an August 1989 
hospitalization report indicates that the veteran had a 
history of headaches, and that he reported a 1956 injury 
incurred when he fell 50 feet, receiving a severe blow to the 
head and losing consciousness.

The record also contains multiple lay statements dated in 
March 1998, April 1999 and May 1999, including but not 
limited to statements from R.P., the veteran's wife and 
sister.  Specifically, the March 1998 statement signed by 
R.P., which appears to indicate that R.P. witnessed the 
veteran's injury during the explosion injury, and its 
residuals including headaches and lacerations to the face and 
head.  The veteran's spouse pointed out that during her 
marriage to the veteran for fifteen years, he suffered from 
mood swings caused by chronic headaches.  She further stated 
that the veteran had indicated that he had had recurring 
headaches since an in-service accident.  The veteran's sister 
also noted that she had witnessed the veteran's mood swings 
when he was experiencing severe headaches.  In this regard, 
she stated that the veteran had had chronic headaches since 
his discharge from military service. 

Medical records and statements dated from August 2001 to 
February 2002 from S. E. Harrison, M.D. and D. G. McHenry, 
M.D., describe the treatment the veteran received for hearing 
problems and complaints of headaches.  August 2001 notations 
specifically indicate that the veteran was treated for 
headaches which he had had for many years and were the result 
of a service related head injury due to an explosion of an 
acetylene welding tank.    

In March 2003, the veteran underwent a VA examination.  The  
report of the examination indicates that the veteran reported 
headaches which began approximately in 1956 after an 
explosion injury at the Suffolk County Air Force Base in Long 
Island, New York.  The barrel which the veteran was welding 
exploded and sent him 15 to 20 feet in the air, landing on 
his head and becoming unconscious for 3 to 4 days.  Upon 
examination, the examiner's impression was that the veteran's 
current headaches appeared to be analgesic rebound.  The 
examiner further noted that the documentation in the 
veteran's chart of discharge was headaches frequently caused 
by excessive eye strain, which may have been either tension 
or migraine related.  Further, the examiner noted that the 
record did not contain documentation of a head injury, other 
than the documentation by R.P. who apparently witnessed the 
event. 

Following a review of the veteran's case, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for the residuals of 
a head injury, to include any diagnosed head disability and 
chronic headache disorder.  As noted above, the Board finds 
that the veteran's service medical records are negative for 
any evidence of a head injury during active service.  As 
well, the March 2003 VA examination report indicates that the 
veteran's current headaches appeared to be analgesic rebound.

While the medical evidence clearly demonstrates that the 
veteran suffered from headaches upon his discharge which were 
related to excessive eye strain, the preponderance of the 
evidence simply does not demonstrate that he currently 
suffers from chronic headaches which are related to any 
residuals from the noted excessive eye strain in service, are 
related to a head injury sustained while in active service, 
or are otherwise related to active service.

In this respect, the Board has considered the medical opinion 
proffered in August 2001 by Dr. McHenry indicating that the 
veteran was treated for headaches which he had had for many 
years and were the result of a service related head injury 
due to an explosion of an acetylene welding tank.  In this 
respect, the Board notes that the VA is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995); see also Owens v. Brown, 7 Vet. App. 429 (1995).  
The evidence does not show that the appellant's private 
physicians reviewed the appellant's service records or any 
other related documents which would have enabled him to form 
an opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  Additionally, the evidence of record shows that, 
after the veteran's discharge from service in 1957, he was 
first treated for headaches at least 30 years after his 
service in 1989.  Accordingly, in the absence of evidence 
showing that the appellant in fact has been treated for 
chronic headaches after his service, and that he sustained a 
head injury during service, the Board must find Dr. McHenry's 
opinion to be unpersuasive as to the relation of the 
appellant's claimed chronic headaches to the reported in-
service head injury.

Moreover, the Board acknowledges the sincerity of the 
veteran's statements and the March 1998 lay statement from 
R.P.  The veteran is certainly competent to provide an 
account of symptoms he experiences.  Hayes v. Brown, 9 Vet. 
App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  However, as the veteran and R.P. are lay persons, 
who are not competent to offer an opinion requiring medical 
knowledge, the Board finds that their statements cannot be 
utilized in lieu of competent medical evidence to prove the 
existence of an actual in-service head injury, or its 
residuals, and to fulfill the nexus requirement.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1995). 

Thus, as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for the 
residuals of a head injury, to include any diagnosed head 
disability and chronic headache disorder, is denied.  The 
application of the reasonable doubt doctrine is, therefore, 
not warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for the residuals of a head injury, to 
include any diagnosed head disability and chronic headache 
disorder, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



